IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-60,118-02


EX PARTE NATH CROCKETT WOMACK, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 31,865-B
IN THE 23RD JUDICIAL DISTRICT COURT
FROM BRAZORIA COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to life imprisonment. 
	On January 24, 2007, this Court remanded this application to the trial court for findings of
fact and conclusions of law.  On August 30, 2007, the trial court made findings of fact and
conclusions of law that were based on an affidavit from trial counsel.  The trial court recommended
that relief be denied.
	Based on the trial court's findings of fact and conclusions of law as well as this Court's
independent review of the entire record, we deny relief.


Filed: October 3, 2007
Do not publish